The sole question involved in this unfortunate case is whether the city of Parma is immune from liability for the accident which caused Katharina Rostas's death. The answer to this question depends on whether the backhoe was a *Page 653 
"motor vehicle" as defined by the legislature. If it was a "motor vehicle," then the city is liable, but if the backhoe was not a "motor vehicle," then the city has governmental immunity and is not liable.
The Ohio legislature defined the term "motor vehicle" and listed certain exceptions. The backhoe here involved seems clearly to fall into several exceptions to what is a "motor vehicle" and thus governmental immunity would apply.
On its face, R.C. 4511.01(B) excludes this backhoe from the definition of "motor vehicles" because:
1. It is other equipment used in construction work and not designed for or employed in general highway transportation;
2. It is hole-digging machinery; and
3. It is ditch-digging machinery.
The majority says that these exceptions do not apply because the backhoe was being operated on the public highway at the time of the accident. Moving a backhoe to its job site over a public highway does not constitute being employed in "general highway transportation." It is difficult to imagine how such a piece of equipment, designed solely for construction and with a top speed of only 19.3 miles per hour, could ever be used for "general highway transportation."
Even if the "other construction equipment" exception under (1) above does not apply, the backhoe falls under the hole-digging and ditch-digging machinery exceptions. These exceptions are not modified by the phrase, "not designed for or employed in general highway transportation." Nothing in the statute implies that a use test should be applied to these items. If the statute is clear, it must be applied as written.Provident Bank v. Wood (1973), 36 Ohio St.2d 101, 65 O.O.2d 296,304 N.E.2d 378. *Page 654